Name: Commission Regulation (EC) No 1574/2000 of 19 July 2000 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  foodstuff
 Date Published: nan

 Avis juridique important|32000R1574Commission Regulation (EC) No 1574/2000 of 19 July 2000 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92 Official Journal L 181 , 20/07/2000 P. 0014 - 0015Commission Regulation (EC) No 1574/2000of 19 July 2000establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira, with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 10 thereof,Whereas:(1) The quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows.(2) In accordance with Article 2 of Regulation (EEC) No 1600/92 these arrangements include requirements for direct human consumption, and for processing and packaging in the Islands of products listed in the Annex to the aforementioned Regulation. An assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developments in the requirements of the Islands. The assessment of the requirements of the processing and packaging industries, as regards products intended fo the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance.(3) A forecast supply balance for the products concerned should be established covering the entire 12-month period 1 July 2000 to 30 June 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the purpose of Article 2 of Regulation (EEC) No 1600/92 the quantities in the forecast supply balance which shall benefit, as appropriate, from exemption from import charges in the case of products coming from third countries, or from payment of Community aid in the case of products coming from the Community market, are as indicated in the Annex.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 160, 26.6.1999, p. 80.ANNEXForecast supply balance for the Azores and Madeira for the 2000/2001 marketing year>TABLE>